Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

	Applicant’s Response
	In the response date 08/09/2022, the Applicant amended claims 1 and 15, and argued against the rejections in the Final rejection dated 06/17/2022


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al (U.S Pub 2016/0084037) (“Brothers”) in view of Horta et al (U.S Pub 2017/0349485) (“Horta”).
Regarding Claim 1, Brothers discloses a method of cementing comprising (Abstract):
providing a cement composition comprising:
a composite cementitious material comprising a micronized particulate solid (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the micronized particulate solid has a mean particle size of about 500 microns or less (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]), and wherein the micronized particulate solid has hydraulic and/or pozzolanic activity (paragraph [0013]; Page 2, paragraphs [0017]-[0018]); and
water introducing the cement composition into a subterranean formation (Abstract; paragraphs [0010] and [0020]); and
allowing the cement composition to set (Abstract; paragraphs [0018] and [0031]-[0034]).
	Brothers, however, fails to expressly disclose wherein the cement composition comprises a coating with a monophase amorphous hydraulic binder.

	Horta teaches the methods above wherein the cement composition above comprises a coating with a monophase amorphous hydraulic binder (Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a coating with a monophase amorphous hydraulic binder in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

	Regarding Claim 2, Brothers discloses the method of claim 1, wherein the cement composition is allowed to set in a wellbore annulus to form a cement sheath (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 3, Brothers discloses the method of claim 1, wherein the cementing composition is allowed to set in the wellbore to form a plug (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 4, Brothers discloses the method of claim 1, wherein the introducing comprises pumping the cement composition downhole through a casing string (Figure 1; Page 3, paragraphs [0032]-[0036]).

	Regarding Claim 5, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 6, Brothers discloses the method of claim 5, wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 7, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder is coated on at least 20% of the surface area of the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 8, Brothers discloses the method of claim 1, wherein the micronized particulate solid comprises at least one material selected from the group consisting of pumice, fly ash, quartz, micronized crystalline silica, slag, metakaolin, perlite, natural glasses, rice husk ash, sugar cane ash, bioashes, cement kiln dust, and any combination thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 9, Brothers in view of Horta teach the method of claim 1, wherein the monophase amorphous hydraulic binder comprises at least one material selected from the group consisting of alpha-dicalciumsilicate hydrate, calcium silica hydrate gel, tricalciumsilicate hydrate, and any combination thereof (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

	Regarding Claim 10, Brothers discloses the method of claim 1, wherein the composite cementitious material has a mean particle size of about 1 micron to about 500 microns (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).

	Regarding Claim 11, Brothers in view of Horta teach the method of claim 1, wherein the composite cementitious material has a weight ratio of the monophase amorphous hydraulic binder to the micronized particulate solid of about 4:1 to about 1:4 (Horta:  paragraphs [0017], [0028]-[0031]).

	Regarding Claim 12, Brothers discloses the method of claim 1, wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Page 2, paragraphs [0016] and [0019]).

	Regarding Claim 13, Brothers discloses the method of claim 1, wherein the cement composition comprises a blend of cementitious components comprising the composite cement material and at least one additional cementitious component (Abstract; Page 2, paragraphs [0024]-[0028]).

	Regarding Claim 14, Brothers in view of Horta teach the method of claim 1, wherein the introducing comprises pumping the cement composition downhole through a casing string such that the cement composition sets in a wellbore annulus (Figure 1; Page 3, paragraphs [0032]-[0036]), wherein the cement composition comprises a blend of cementitious components comprising the composite cement material, fly ash, and Portland cement (paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Page 2, paragraphs [0016] and [0019]), wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]), wherein the composite cementitious material has a weight ratio of the monophase amorphous hydraulic binder to the micronized particulate solid about 4:1 to about 1:1 (Horta:  paragraphs [0017], [0028]-[0031]), wherein composite cementitious material has a mean particle size of about 1 micron to about 100 microns (paragraphs [0014]-[0015]; Page 4, paragraph [0041]), and wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

	Regarding Claim 15, Brothers discloses a cement composition comprising:
a composite cementitious material comprising a micronized particulate solid (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the micronized particulate solid has a mean particle size of about 500 microns or less (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]), and wherein the micronized particulate solid has hydraulic and/or pozzolanic activity (paragraph [0013]; Page 2, paragraphs [0017]-[0018]); and
water (Abstract; paragraphs [0010] and [0020]).
	Brothers, however, fails to expressly disclose wherein the cement composition comprises a coating with a monophase amorphous hydraulic binder.

	Horta teaches the methods above wherein the cement composition above comprises a a coating with a monophase amorphous hydraulic binder (Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a coating with a monophase amorphous hydraulic binder in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.

Regarding Claim 16, Brothers in view of Horta teach the cement composition of claim 15, wherein the monophase amorphous hydraulic binder is deposited on the micronized particulate solid (Horta:  paragraphs [0017], [0024], [0029], paragraphs [0047]-[0051]).

Regarding Claim 17, Brothers discloses the cement composition of claim 16, wherein the micronized particulate solid comprises a pozzolanic substrate on which the monophase amorphous hydraulic binder is deposited (Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]).

Regarding Claim 18, Brothers in view of Horta teach the cement composition of claim 15, wherein the micronized particulate solid comprises at least one material selected from the group consisting of pumice, fly ash, quartz, micronized crystalline silica, slag, metakaolin, perlite, natural glasses, rice husk ash, sugar cane 19Docket No. 1560-060301 [2018-IPM-102310U1 US] ash, bioashes, cement kiln dust, and any combination thereof (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), 
and wherein the monophase amorphous hydraulic binder comprises at least one material selected from the group consisting of alpha-dicalciumsilicate hydrate, calcium silica hydrate gel, tricalciumsilicate hydrate, and any combination thereof (Horta:  Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]).

Regarding Claim 19, Brothers discloses the cement composition of claim 15, wherein the composite cementitious material has a mean particle size of about 1 micron to about 500 microns (Abstract; Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).

Regarding Claim 20, Brothers discloses the cement composition of claim 15, wherein the composite cementitious material is present in the cement composition in an amount of about 20% to about 80% by weight of the cement composition (Abstract; Page 2, paragraphs [0016] and [0019]).

Response to Arguments
Applicant’s arguments filed 08/09/2022 have been fully considered but are not persuasive.
The applicant continues to argue wherein the combination of references Brothers and Horta fail to disclose and/or teach “a cement composition comprising a composite cementitious material comprising a micronized particulate solid coating with a monophase amorphous hydraulic binder.” The applicant also argues wherein references Brothers and Horta fail to disclose and/or teach “wherein the micronized particulate solid has hydraulic and/or pozzolanic activity,” as instantly recited by now amended Independent claims 1 and 15.
The examiner respectfully disagrees.
The office action discloses wherein primary reference Brothers discloses methods of cementing comprising a composite cementitious material comprising a micronized particulate solid (Abstract; Page 1, paragraph [0013]; Page 2, paragraphs [0017]-[0018]), wherein the micronized particulate solid has a mean particle size of about 500 microns or less (Page 1, paragraphs [0014]-[0015]; Page 4, paragraph [0041]).  Primary reference Brothers further discloses wherein the cementitious composition comprises water (Abstract; paragraphs [0010] and [0020]), the cement composition sets downhole (Abstract; paragraphs [0018] and [0031]-[0034]) and wherein the micronized particulate solid has hydraulic and/or pozzolanic activity (paragraph [0013]; Page 2, paragraphs [0017]-[0018]).
The examiner acknowledges wherein primary reference Brothers fails to disclose and/or teach wherein the cement composition comprises a coating with a monophase amorphous hydraulic binder.  The examiner brings in secondary reference Horta to teach the methods above wherein the cement composition above comprises a coating with a monophase amorphous hydraulic binder (Abstract; Page 2, paragraphs [0029]-[0030]; Page 3, paragraphs [0047]-[0051]) for the purpose of allowing the binder to mix with water downhole in order to hydrate and form a hardened mass (Abstract; Page 1, paragraph [0017]; [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Brothers to include a coating with a monophase amorphous hydraulic binder in the cement composition, as taught by Horta, because doing so would allow the binder to mix with water in the composition and hydrate in order to form a hardened mass downhole.
Therefore, in light of all of the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Beuchle et al (U.S Patent 8,226,763) – discloses monophase hydraulic binders (single-phase) comprising of silicon, calcium, oxygen and hydrogen atoms.  The binders comprise specifically calcium hydroxosilicate at a specific concentration by weight in the binder (Abstract; Col 5, lines 23-53).
	Lecolier et al (U.S Pub 2010/0010108) – discloses foamed cement materials comprising at least one hydraulic binder, wherein the binder comprises microparticles with specific particle sizes and a hydrosoluble polymer thinning agent at a specific concentration by mass in the binder (Abstract; Page 2, paragraphs [0020]-[0030]).
	Beuchle et al (U.S Pub 2011/0041737) – discloses methods of manufacturing a monophase amorphous hydraulic binder by reacting with a solid silicate material and water downhole (Abstract; Page 3, paragraphs [0036]-[0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674